             Case 1:16-cv-09630-RA-SDA Document 185
                                                184 Filed 12/08/20
                                                          12/07/20 Page 1 of 1


                                                                                     Application granted. The conference scheduled for December 11,
                                                                                     2020 is adjourned sine die. The parties shall file a joint status update
                                                                                     no later than January 8, 2021 informing the Court of the status of its
                                                                                     settlement efforts.
                                                                                     SO ORDERED.
Attorneys at Law


Brian G. Cesaratto                                                                   __________________
t 212.351.4921                                                                       Ronnie Abrams, U.S.D.J.
f 212.878.8600
                                                                                     December 8, 2020
BCesaratto@ebglaw.com

                                                                           December 7, 2020

    BY ECF
    Honorable Ronnie Abrams
    United States District Court Judge
    United States Courthouse
    40 Foley Square
    New York, NY 10007

              Re: Yemelyan Shipkevich v. The New York And Presbyterian Hospital and 1199 SEIU
                  United Healthcare Workers East; 16 Civ. 9630 (RA) (SDA)

    Dear Judge Abrams:

            We represent Defendant The New York and Presbyterian Hospital (the “Hospital”) in the
    above-captioned matter. We write to request that the Court adjourn the Telephonic Scheduling
    Conference currently scheduled for December 11, 2020, as the Plaintiff and the Hospital have
    reached a settlement in principle following private mediation. The adjournment will permit the
    aforementioned parties to finalize the terms of the settlement agreement and prepare an appropriate
    stipulation of dismissal with prejudice.

              We make this request with the consent of Plaintiff, through his counsel, Andrea Paparella,
    Esq.

              Thank you for your consideration.

                                                                           Respectfully submitted,

                                                                           /s/ Brian G. Cesaratto

                                                                           Brian G. Cesaratto


    cc:       All counsel of record
              Via ECF




             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
